Title: To James Madison from George W. Murray, 27 September 1809
From: Murray, George W.
To: Madison, James



Sir,
New York 27, Sep. 1806

On the 7th. Ulto. I did myself the honor of transmitting to you sundry papers in the Case of the Schooner Nimrod, captured within the Jurisdiction of the United States by the Leander & other ships of War.  If the documents forwarded to you are considered as sufficient Evidence of the illegality of the Capture, you will no doubt, Sir, agree that the conduct of the Court at Halifax, when in possession of the same evidence was equally irregular in its proceedings.
Copies of all these documents are just received from Halifax & with the affidavits of the Captain, Mate & Pilot are prepared to be sent to London.  In order however to obtain more speedy & more ample redress for the Injury sustained, than can be expected through the usual routine of an appeal to the Lords, I take the liberty of requesting (if not incorrect) a letter of Instructions to our Minister on this subject, whose remonstrance will no doubt promote an early investigation of this particular charge against Capt. Whitby, as well as against the Judge at Halifax in having by his Sentence given authority to the Capture.  I have the honor to be, Sir, your respectful & Obed Servt.

G W Murray

